UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6874



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


DAVID ZEBROWSKI, a/k/a Dog, a/k/a Mad Dog,
a/k/a Lewis Brady, a/k/a David Stewart, a/k/a
Eric Smith,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-96-41, CA-98-350-3)


Submitted:   August 9, 2001                 Decided:   August 17, 2001


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Zebrowski, Appellant Pro Se. Mary Hannah Lauck, David John
Novak, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Zebrowski seeks to appeal the district court’s orders

denying his 28 U.S.C.A. § 2255 (West Supp. 2000) motion, entered on

July 2, 1999, and denying the motion to amend, entered on March 14,

2001.     We deny a certificate of appealability and dismiss the

appeal.

     The appeal from the July 2, 1999, order was not timely filed.

Parties are accorded sixty days after entry of the district court’s

final judgment or order to note an appeal, see Fed. R. App. P.

4(a)(1), unless the district court extends the appeal period under

Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R.

App. P. 4(a)(6).     This appeal period is “mandatory and juris-

dictional.”    Browder v. Director, Dep’t of Corrections, 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

     The district court’s order was entered on the docket on July

2, 1999.    Zebrowski’s notice of appeal was filed on May 16, 2001.

Because Zebrowski failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we deny a

certificate of appealability and dismiss the appeal.

     Insofar as Zebrowski appeals the district court order denying

his motion for leave to amend the § 2255 motion, we have reviewed

the record and the district court’s order and find no reversible

error.     Accordingly, we deny a certificate of appealability and


                                  2
dismiss the appeal on the reasoning of the district court.      See

United States v. Zebrowski, Nos. CR-96-41; CA-98-350-3 (E.D. Va.

Mar. 14, 2001).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                3